UNITED STATES DISTRICT COURT
                                                                                        FILED
                               FOR THE DISTRICT OF COLUMBIA                               FEB 1 4 2011
                                                                                    Clerk, U.S. District & Bankruptcy
                                                                                   Courts for the District of ColumbIa
    DREW GILLHAM,                                )
                                                 )
                          Petitioner,            )
                                                 )
           v.                                    )       Civil Action No.               11       O~72
                                                 )
    J.c. HOLLAND,                                )
                                                 )
                          Respondent.            )

                                    MEMORANDUM OPINION

           This matter is before the Court on petitioner's petition for a writ of habeas corpus and

    application to proceed in forma pauperis.

           Petitioner is serving a 78-month term of imprisonment imposed by the United States

    District Court for the Southern District of Ohio upon his conviction of tax evasion and

    obstruction of internal revenue laws. See United States v. Gillham, No. 08-3866 (6th Cir.

    Mar. 4, 2009) (affirming judgment of conviction and sentence). He alleges that he is detained

    "without lawful authority and in violation of the Constitution of the [U]nited States of

    America" because he "was arrested without a warrant supported by oath or affirmation that

    would comply with Constitutional mandates pursuant to the Fourth and Fifth Amendment[s]."

    Pet. at 2. Specifically, petitioner contends that the criminal indictment "was void as it has no

    probable cause indicia and is not signed by a foreman of the Grand Jury under oath." Id. at 5.

    He files his petition for a writ of habeas corpus under 28 U.S.c. § 2241. Id. at 1.

           Generally, "[a] federal prisoner may file a habeas corpus petition under [§] 2241 only

    to challenge a decision by prison officials which affect the manner in which his sentence is


                                                     1




(
being carried out, such as the computation of sentence credits or parole eligibility." Gillham

v. Cauley, No. 09-83, 2009 WL 3247424, at *1 (E.D. Ky. Oct. 6, 2009) (citing United States

v. Jalili, 925 F.2d 889, 894 (6th Cir. 1999)). Where, as here, petitioner challenges the

jurisdiction of the federal court imposing sentence or attacks on the constitutionality of his

conviction, he must do so in a motion in the sentencing court under 28 U. S. C. § 2255. See

Ojo v. Immigration & Naturalization Serv., 106 F.3d 680,683 (5th Cir. 1997); Taylor v. U.S.

Board of Parole, 194 F.2d 882, 883 (D.C. Cir. 1952); see also Gillham v. Cauley, 2009 WL

3247424, at *2 (denying petitioners habeas petition filed under § 2241).

        The Court therefore will dismiss the petition without prejudice. An Order is issued

separately.




                                                         ~~-$t4'
                                                     United States District Judge     ~
Date:   f~ ~     ;2DI/




                                                2